Title: To James Madison from James Leander Cathcart, 4 August 1806
From: Cathcart, James Leander
To: Madison, James



Sir,
Boston Augt. 4th. 1806

I was hond. with your letter of the 28th. Ulto. & its enclosures, & immediately applied to Judge Blake & the Attorney of the district, and they have given it as their opinion that their appears no legal difficulty in ordering the absentees of the Tunisian Ambassadors suite on board provided they arrived here in time: on the 29th. ulto. I dispatch’d Mohamet ben Hodgia to NewYork with a letter from me to the Mayor of the City, requesting him to endeavor to stop those peoples credit at the taverns there; the Ambassador likewise wrote them a letter of general amnesty provided they immediately obey’d his commands and came with the Messenger to this place & embark’d quietly.  We now wait the result, but at all events the Franklin shall not be detain’d for them one moment after we receive answers from you to our letters of the 26th. Ulto.  In every other respects your instructions shall be punctually complied with.  I have the honor to continue with great respect and esteem Sir Your Obnt. Servt.

James Lear: Cathcart

